Citation Nr: 1746372	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  16-28 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES


1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left shoulder condition.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for degenerative disc disease (DDD) of the cervical spine.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral knee condition.

5.  Entitlement to service connection for a left shoulder condition.

6.  Entitlement to service connection for DDD of the cervical spine.

7. Entitlement to service connection for DJD of the lumbar spine.

8.  Entitlement to service connection for a bilateral knee condition.

9.  Entitlement to service connection for a right hip condition.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record shows that the Veteran was previously represented by the Tennessee Department of Veterans Services (TDVS).  In January 2017, TDVS submitted a letter to withdraw as the Veteran's representative, stating that they were unable to represent the Veteran because he was no longer a resident of the State of Tennessee.  The Board views this as a motion to withdraw of services by the representative submitted after the case was certified to the Board.  See 38 C.F.R. § 20.608(b)(2) (2016).  Finding good cause, the Board grants the motion.  The March 2017 transcript indicates that the Veteran was offered a chance to postpone his hearing to get a new representative but declined and chose to move forward with the hearing, unrepresented.  The Board finds the letter and communication during the hearing sufficient to find that the Veteran is aware that he is unrepresented and the Board may proceed to adjudicate the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a left shoulder condition, degenerative disc disease of the cervical spine, degenerative joint disease of the lumbar spine, and a bilateral knee condition; the Veteran did not timely initiate an appeal of that decision within one year of notification.

2.  The evidence received since March 2008 relates to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder condition and raises a reasonable possibility of substantiating that claim.

3.  The evidence received since March 2008 relates to an unestablished fact necessary to substantiate the claim for service connection for DDD of the cervical spine and raises a reasonable possibility of substantiating that claim.

4.  The evidence received since March 2008 relates to an unestablished fact necessary to substantiate the claim for service connection for DJD of the lumbar spine and raises a reasonable possibility of substantiating that claim.

5.  The evidence received since March 2008 relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee condition and raises a reasonable possibility of substantiating that claim.

6.  The Veteran's left shoulder condition did not have onset during active service and was not caused by active service.

7.  The Veteran's DDD of the cervical spine did not have onset during active service and was not caused by active service.

8.  The Veteran's DJD of the lumbar spine did not have onset during active service and was not caused by active service.

9.  The Veteran's bilateral knee pain noted on entrance into active service in October 1978 did not worsen during active service and he did not have any knee disorder that had onset during active service and was not caused by active service.

10.  The Veteran's right hip condition did not have onset during active service and was not caused by active service.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria for reopening a claim of entitlement to service connection for a left shoulder condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for reopening a claim of entitlement to service connection for DDD of the cervical spine have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The criteria for reopening a claim of entitlement to service connection for DJD of the lumbar spine have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The criteria for reopening a claim of entitlement to service connection for a bilateral knee condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

6.  The criteria for service connection for a left shoulder condition have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7.  The criteria for service connection for DDD of the cervical spine have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8.  The criteria for service connection for DJD of the lumbar spine have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

9.  The criteria for service connection for a bilateral knee condition have not all been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

10.  The criteria for service connection for a right hip condition have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I.  New and Material Evidence - Request to Reopen

Prior to the filing of the current claims of entitlement to service connection for a left shoulder condition, DDD of the cervical spine, DJD of the lumbar spine, and a bilateral knee condition, the AOJ denied these claims in a March 2008 rating decision.

VA received the Veteran's original claim of entitlement to service connection for a left shoulder condition, DDD of the cervical spine, DJD of the lumbar spine, and a bilateral knee condition on September 4, 2007.  In a March 2008 rating decision, the RO denied service connection for the claimed issues.  No relevant evidence or notice of disagreement (NOD) initiating an appeal was received within one year of the notification.  The Veteran did not timely appeal the March 2008 rating decision.  The March 2008 decision is therefore final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2016).

On September 23, 2010, the Veteran filed a claim for service connection for the right hip and to reopen the claims of service connection for the previously denied left shoulder condition, DDD of the cervical spine, DJD of the lumbar spine, and bilateral knee condition.  In January 2011, the Veteran received notice that he was previously denied service connection for the left shoulder condition, DDD of the cervical spine, DJD of the lumbar spine, and the bilateral knee condition because the claimed conditions neither occurred in nor were caused by service and that he was notified of that decision in March 2008.  The January 2011 notice provided that the appeal period for the March 2008 decision expired and was final, and that in order to reconsider the issues, new and material evidence was required.  The March 2011 rating decision denied service connection for a right hip condition and did not reopen the previous claims because new and material evidence was not submitted.

Once a claim is disallowed in a final AOJ decision it generally cannot be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  Thus, it must first be determined whether the claim may be reopened.

The March 2008 rating decision reviewed VA treatment reports from Indianapolis from October 2003 through October 2007, a statement in support of claim from December 2007, and service treatment records (STR).

Evidence received since March 2008, not previously taken into consideration, includes:  VA treatment records from August 1997 through October 1997, August 1999 through September 2015, and March 2008 through December 2010; statements received in January and April 2011, the June 2016 VA Form 9, a transcript of the January 2016 hearing with the RO, and a transcript of the March 2017 hearing with the Board.

A.  Left Shoulder Disability

The Veteran contends that his left shoulder condition is directly related to service.

The claim was denied in March 2008 because it had not been established that the left shoulder condition occurred in or was caused by the Veteran's active service.

Taking into account all relevant evidence, the Board finds that new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for a left shoulder condition.  The Veteran was previously denied service connection for a left shoulder condition due to lack of evidence of an in-service injury, disease, or disability of the left shoulder during service.  However, a review of the record indicates that during the Veteran's March 2017 hearing, he testified that he fell and dislocated his shoulder in service and that he does not believe that it healed properly.  The Board finds this sufficient evidence to reopen the Veteran's claim as it relates to the reason for denial.  As such, service connection on a direct basis for a left shoulder condition must now be considered.

B.  Cervical Spine Disability

The Veteran contends that his neck disability is directly related to service.

The claim was denied in March 2008 because it had not been established that the neck disability occurred in or was caused by the Veteran's active service.

Taking into account all relevant evidence, the Board finds that new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for a cervical spine disability.  The Veteran was previously denied service connection for a cervical spine disability due to lack of evidence of an in-service injury, disease, or disability of the cervical spine during service.  However, a review of the record indicates that during the Veteran's March 2017 hearing, he testified that he had neck soreness in 1978 and that during service his neck kept hurting and swelling.  The Board finds this sufficient evidence to reopen the Veteran's claim as it relates to the reason for denial.  As such, service connection on a direct basis for a cervical spine disability must now be considered.

C.  Lumbar Spine Disability

The Veteran contends that his back disability is directly related to service.

The claim was denied in March 2008 because it had not been established that the back disability occurred in or was caused by the Veteran's active service.

Taking into account all relevant evidence, the Board finds that new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability.  The Veteran was previously denied service connection for a lumbar spine disability due to lack of evidence of an in-service injury, disease, or disability of the lumbar spine during service.  However, a review of the record indicates that during the Veteran's March 2017 hearing, he testified that he had lumbar soreness in 1978, that during service his back kept hurting and swelling, and that when he was jumped and beaten during service it did not help his back.  The Board finds this sufficient evidence to reopen the Veteran's claim as it relates to the reason for denial.  As such, service connection on a direct basis for a lumbar spine disability must now be considered.

D.  Bilateral Knee Condition

The Veteran contends that his bilateral knee condition is directly related to service.

The claim was denied in March 2008 because it had not been established that the bilateral knee condition occurred in or was caused by the Veteran's active service.

Taking into account all relevant evidence, the Board finds that new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for a bilateral knee condition.  The Veteran was previously denied service connection for a bilateral knee condition due to lack of evidence of an in-service injury, disease, or disability of the knee during service.  However, a review of the Veteran's STRs shows that in his entrance examination dated October 25, 1978, the Veteran reported "pain bilateral knees on knee walk."  A newly received medical record dated June 27, 2011 indicates that the Veteran was diagnosed with right knee arthralgia.  The Board finds this sufficient evidence to reopen the Veteran's claim as it relates to the reasons for denial.  As such, service connection on a direct basis for a bilateral knee condition must now be considered.



II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A.  Left Shoulder Disability

The Veteran contends that his left shoulder condition is directly related to service.

STRs do not indicate complaints related to the Veteran's left shoulder.

VA treatment records received in 2016 indicate no tenderness or deformities of the shoulder in August 1999 and indicate that in September 2014 the Veteran dislocated his right shoulder but did not mention any left shoulder conditions.

During the Veteran's January 2016 hearing with the RO, he testified that his shoulder swells up and that the doctors cannot figure out what is causing it.  He testified that he started taking medication while in the military and that it may not have necessarily been one specific injury in service that caused his pain.  The Veteran testified that he sought treatment about a year after service and that after service he has not had any significant injuries after service.

During the Veteran's March 2017 hearing, he testified that he fell and dislocated his shoulder and does not believe that it ever healed properly because it gets irritated.  He testified that he believes he fell in 1980.  The Veteran testified that he did not seek treatment until 1999 because he was dealing with the pain and was still taking medication for his back.  The Veteran testified that he had arthritis in his shoulder and that he was not told that it was due to something in service but that it was a dislocation and fluid buildup.

The Veteran first filed a claim for a left shoulder disability in September 2007, despite contending that his left shoulder disability began in service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology when such etiology involves complex medical questions.  Although the Veteran claims that his left shoulder condition is related to his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  38 C.F.R. § 3.159(a)(1).  The origin or cause of the Veteran's left shoulder condition is not a simple question within the realm of knowledge of a layperson and can be determined based on mere personal observation by a lay person, thus, the Veteran's lay assertion is not competent to establish a nexus.  Jandreau, 492 F.3d at 1376-77; See also Davidson, 581 F.3d at 1316.

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed above, the Veteran testified that his left shoulder disability began in service and that he fell and dislocated his shoulder.  However, STRs do not indicate complaints related to the Veteran's left shoulder.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.

In this regard, the Veteran has alleged that he has suffered from a left shoulder disability since service.  However, STRs do not indicate complaints related to the Veteran's shoulder.  Post service treatment records indicate that the Veteran dislocated his right shoulder in September 2014 but did not complain of any left shoulder conditions.  If the Veteran had symptoms involving his left shoulder during service it is highly likely he would have reported it then as he reported other symptoms during service.  Consequently, the Board finds such statements lack credibility as they are inconsistent with the other evidence of record and, therefore, affords minimal probative weight to his contentions.

The Board has considered the Veteran's lay statements, but finds the Veteran's STRs, medical records, and the delay in filing claims to be highly probative.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, after an extensive review of the Veteran's service records, VA medical records, and lay statements, the Board concludes that the preponderance of evidence is against a finding that the nexus or in-service elements have been met with regard to any current left shoulder disability.  

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a left shoulder disability.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence.  Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Cervical Spine Disability

The Veteran contends that his neck disability is directly related to service.

STRs indicate that the Veteran complained of soreness in the back of his neck in December 1978 and was assessed a muscle strain.  A record dated October 13, 1980 indicates that the Veteran was attacked by two men and received an assessment of abrasions to his head and a headache.

VA x-ray study from April 2003 was done following complaints of right arm tingling and pain.  Impression was interspace narrowing at C5-6 which could reflect intervertebral disc disease.  A VA MRI was conducted in September 2003 following complaints of right arm tingling.  This showed mild degenerative changes.  VA treatment records from March 2008 to present show that the Veteran was seen for neck pain on September 19, 2008 after a motor vehicle accident on September 7, 2008 and that he continues to receive treatment for neck pain through the VA.  September 2008 VA treatment notes document that the Veteran reported that he developed neck pain three days following the motor vehicle accident in September 2008.  Cervical spine x-ray study in March 2009 yielded mild scoliosis of the mid thoracic spine, minimal spurring, and that disc spaces were preserved.  

VA treatment records indicate that the Veteran was seen on October 4, 2002 for low back pain and left sided muscle pain and stated that he never took anything for pain but an occasional aspirin.  VA treatment records from August 2003 indicate in a note dated April 30, 2003, that the Veteran was seen on April 14, 2003 for low back pain and that the Veteran did not have a history of neck or back injury.  A record dated October 5, 2006 indicated a physical medicine rehab consult and reported a 2 year history of neck, back, and knee pain that started while working at a foundry.  The record indicates that the Veteran was diagnosed with chronic myofascial pain syndrome with an onset of chronic pain around 2004.

In a December 2007 statement, the Veteran stated that he has always had problems with his back and knees during service.  He stated that the problems became more intense after he was attacked and beaten to his face and back during service.  He stated that he had problems with his back, neck, and knees ever since.

During the Veteran's January 2016 RO hearing, he testified that he has been treated for pain since service through the present time.  The Veteran testified that he sought treatment a year after service and that after service he has not had any significant injuries after service.

During the Veteran's March 2017 hearing, he testified that he had neck and lumbar soreness in 1978.  He testified that when he was attacked and beaten while in service it did not help his back.  The Veteran testified that he reported the incident to sick call and the authorities in 1978.  The Veteran testified that between 1978 and 1981, his back and neck kept hurting and swelling and he could not do much lifting.  The Veteran testified that he was put on medication and muscle relaxers for his neck and back.  He testified that he started receiving treatment a few months after service and that he was given more medication.  The Veteran testified that he was diagnosed with degenerative disc disease of the spine.  The Veteran testified that he has no private doctors and goes to the VA hospital for treatment.

The Veteran first filed a claim for a neck disability in September 2007.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  

Whether the Veteran's current neck disability is related to his active service is not a simple question, given the passage of time and the intervening motor vehicle accident.  Rather, it is a complex question and not amenable to lay nexus opinion evidence.  While he is competent to address symptoms present during service and their presence since service, including whether there have been continuous symptoms, such statements must be considered in light of the other evidence of record.  Although evidence of record indicates that the Veteran complained of soreness in his neck in 1978, there are no other complaints of neck pain in service.  The record indicates that the Veteran was involved in a motor vehicle accident after service in September 2008 and has continued to receive treatment for neck pain since the accident.  

The Veteran indicated that he has had problems with his neck ever since an altercation in service.  However, complaints of a neck disability in service are limited to a record from December 1978 when the Veteran was assessed a muscle strain.  STRs do not indicate complaints related to the Veteran's neck as a result of the altercation in October 1980.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his cervical spine disability was due to service are inconsistent with the other evidence.  The evidence at the time of the altercation is more probative than his current statements because of the timing and because he would have a compelling interest in providing healthcare personnel with his symptoms to receive proper medical care.  In contrast, his statement that his neck hurt in service and ever since were made many years after the altercation and in the context of seeking monetary gain.  Given these facts the Board finds that his more recent statements are not credible; in short, if he had neck pain following the altercation in service it is highly likely that he would have reported it then.  

The Board has considered the Veteran's lay statements, but finds the Veteran's STRs, medical records, and the delay in filing claims to be highly probative.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

The record does not show that the Veteran had any manifestation of arthritis of his cervical spine within one year of separation from service so the provisions for presumptive service connection for arthritis are not for application.  See 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.307, 3.309 (2016).  

The Veteran has been afforded the benefit of the doubt where appropriate.  However, after an extensive review of the Veteran's service records, VA medical records, and lay statements, the Board concludes that the preponderance of evidence is against a finding that the nexus element has been met as to a cervical spine disability.  

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a cervical spine condition.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence.  Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C.  Lumbar Spine Disability

The Veteran contends that his back disability is directly related to service.

STRs indicate that the Veteran was seen for pain in his back after a 15-mile road march on December 16, 1978; the examination of his back was normal and the pain resolved without complications.

VA treatment notes received in 2016 provide a record dated August 8, 1999 indicating full range of motion of the spine and no tenderness or deformities.

VA treatment records from August 2003 indicate that the Veteran was seen on October 4, 2002 for low back pain and left sided muscle pain and stated that he never took anything for pain but an occasional aspirin.

VA treatment records from August 2003 indicate in a note dated April 30, 2003, that the Veteran was seen on April 14, 2003 for low back pain and that the Veteran did not have a history of neck or back injury.  VA x-ray study from October 2002 document that he had mild spondylosis of the lumbar and thoracic spine.  This was in response to his complaint of neck and back pain.  X-ray study from July 2006 yielded an impression of a normal lumbar spine.  

In a December 2007 statement, the Veteran stated that he has always had problems with his back and knees during service.  He stated that the problems became more intense after he was jumped and beaten to his face and back during service.  He stated that he had problems with his back, neck, and knees ever since.

VA treatment records from March 2008 and from March 2011 indicate continued treatment for lower back pain from the VA.

In a January 2011 statement from the Veteran, he stated that he had back problems while he was on active duty.

During the Veteran's April 2016 hearing with the RO, he testified that he hurt his back in service and had been treated continuously with pain medication since service to the present.  The Veteran testified that he sought treatment about a year after service and that he has not had any significant injuries after service.

During the Veteran's March 2017 hearing, he testified that he had neck and lumbar soreness in 1978.  He testified that he had to carry items and his back was not strong enough.  The Veteran testified that between 1978 and 1981, his back and neck kept hurting and swelling and he could not do much lifting.  The Veteran testified that he was put on medication and muscle relaxers for his neck and back.  He testified that he started receiving treatment a few months after service and that they gave him more medications.  The Veteran testified that he was diagnosed with DDD of the spine and that he receives treatment from the VA hospital.

The record does not indicate any manifestation of arthritis within one year of separation from active service and therefor the presumptive provisions for that disease are not for application.  

The Veteran first filed a claim for a back disability in September 2007, despite contending that his back disability began in service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  
The origin of the Veteran's back disability is not a simple question that can be determined based on mere personal observation by a lay person, and, given the timing of his different complaints of back pain, not a simple question.  Rather it is a complex question and one not amenable to lay nexus opinion evidence.  

As discussed above, the Veteran testified that his lumbar spine disability began in service.  However, STRs indicate one complaint of back pain that resolved without complication.  In this regard, the Veteran has alleged that he has suffered from a lumbar spine disability since service and that problems with his back became more intense after an altercation in service.  However, STRs only indicate one complaint of back pain in service, and STRs do not indicate complaints of back pain after the altercation in 1980.  The evidence is inconsistent.   If he had back pain during service following the altercation it follows he would have reported it as he reported other medical symptoms during service.  Consequently, the Board finds such statements lack credibility as they are inconsistent with the other evidence of record and, therefore, affords minimal probative weight to his contentions.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, after an extensive review of the Veteran's service records, VA medical records, and lay statements, the preponderance of evidence is against a finding that the nexus element has been met with regard to a low back disability.  

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a lumbar spine disability.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence.  Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

D.  Bilateral Knee Condition

The Veteran contends that his bilateral knee condition is directly related to service.

At a hearing with the RO in January 2016, the Veteran testified that his knees started swelling in service and that all of his treatment is from the VA.

STR's incline a report of medical examination for enlistment, dated in October 1978, that documents that he complained of pain in his bilateral knees on knee walk.  The clinical evaluation is marked abnormal.  There is no other mention of any problem or symptom of either knee in the strs.  An enlistment examination report from November 1982 shows a normal clinical evaluation of his lower extremities.  This is compelling evidence against a finding that any preexisting disorder of his knees increased in severity during service and therefor evidence against granting benefits for service aggravation of a preexisting condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A statement from the Veteran in December 2007 indicates that he has always had problems with back and knees in service.  The Veteran stated that problems became more intense after he was attacked and beaten with injuries to his face and back while in service, and that he has had problems with back and neck and knees ever since.

VA treatment records indicate that the Veteran was seen for right knee pain on December 4, 2008, diagnosed with right knee arthralgia, and given a knee brace.

During the Veteran's hearing, he testified that his knee first started swelling in 1979 and that military doctors gave him knee braces and medication.  The Veteran testified that he was on medication for his knees the whole time he was in service.  The Veteran testified that he has never been told what is wrong with his knees because they have never figured it out.  He testified that they still swell to this day.  The Veteran testified that after service he was treated around 1994 or 1995, and that in between service and treatment his knees swelled and he wore his braces and took medication.  The Veteran testified that his knees began swelling randomly, not after a specific event.  The Veteran testified that he is currently on the same medication, that his knees swell, and that he was going to start therapy.

At the Veteran's January 2016 hearing, he testified that he hurt his knees in service due to his duties involving crawling and jumping.  The Veteran testified that he has been on continuous pain medication since service.  However, this statement is contradicted by STRs and VA treatment records.

The Veteran first filed a claim for a bilateral knee condition in September 2007, despite contending that his knee pain began in service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  

The origin or cause of the Veteran's bilateral knee condition is not a simple question that can be determined based on mere personal observation by a lay person, thus, the Veteran's lay assertion is not competent to establish a nexus.  This is particularly the case, given the history of his knee pain as documented on the report of medical examination in 1978 and no finding of any problem on the report of medical examination from 1982.  

As discussed above, the Veteran testified that his bilateral knee condition began in service.  However, while evidence of record indicates that the Veteran complained of knee pain on his entrance examination, there are no other complaints of knee pain in his service records.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.

In this regard, the Veteran has alleged that he has suffered from a bilateral knee condition since service.  However, complaints of knee problems in service are limited to the Veteran's entrance examination.  As noted above, upon examination in October 1978 the Veteran reported pain in his knees.  Subsequent records indicate that the Veteran noted that he was in good health during service, specifically noting in a record dated August 18, 1981 that he was in "perfect health."  A November 3, 1982 examination indicates that the Veteran was in "good health."  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his bilateral knee condition was due to service are inconsistent with the other evidence and, therefore, are not credible.  Consequently, the Board finds such statements lack credibility as they are inconsistent with the other evidence of record and, therefore, affords minimal probative weight to his contentions.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, after an extensive review of the Veteran's service records, VA medical records, and lay statements, the Board concludes that the preponderance of evidence is against findings of in-service worsening of any knee pain present at entrance into service in 1978 and against a nexus between his current knee condition and service.  There is no showing of arthritis of either knee in the year following separation from active service so the presumptive provisions for arthritis are not for application.  

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a bilateral knee condition.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence.  Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

E.  Right Hip Condition

The Veteran contends that his right hip condition is directly related to service.

During the Veteran's March 2017 hearing, he testified that his hip is sore "all the time" and that it first started getting sore in service but that he could not remember the year.  The Veteran testified that he reported it during service and that he was given medication.  The Veteran testified that after service he would stay off his legs for a while if his hip started acting up and that it made it hard to work as a material handler and to perform other physical work.

At the Veteran's hearing with the RO he testified that he was a redeye gunner whose main job was to shoot down airplanes while also requiring climbing in the woods.  The Veteran testified that his hip slips out of joint and that he has been on medication since service.

STRs are negative for symptoms, complaints, treatment, or diagnosis of hip problems during service or upon separation from service.

VA treatment notes from March 2011 indicate that the Veteran complained of hip pain.  A record dated August 8, 1999 indicates no tenderness of the hips.  VA treatment records indicate that the Veteran was treated for right hip pain on March 19, 2008, and the record indicates an impression of no definite abnormality of his hip.  A September 2008 x-ray, taken after a motor vehicle accident, indicated unremarkable findings.  Medical treatment records from September 2008 and October 2008 record indicate that the Veteran complained of right hip pain after being involved in a motor vehicle accident.  Records dated November 19, 2009 and December 14, 2010 indicate hip pain.

The Veteran first filed a claim for a right hip condition in September 2010, despite contending that his pain began in service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  

Given the history of this case, the origin of the Veteran's hip pain is not a simple question amenable to lay nexus opinion evidence.  Although the Veteran reports pain continuously since service, the Board finds that the absence of any complaint of hip symptoms during service is more probative that his statements and thus concludes that his statements of onset of symptoms during service are not credible.  

In this regard, the Veteran has alleged that he has suffered from hip pain since service and that his hip is sore all of the time.  However, on multiple occasions in service, the Veteran denied any hip pain, while admitting to other medical issues.  STRs provide that upon examination in October 1978 the Veteran reported pain in his knees on knee walk and noted that he felt that his present health was good.  A record dated December 2, 1978 indicates that the Veteran complained of soreness in the back of his neck one day when he woke up one morning, but notes no other complaints.  The December 1978 record notes that the Veteran received an assessment of muscle strain.  A record dated October 13, 1980 indicates that the Veteran was attacked and beaten by two men.  The record notes that the Veteran had abrasions on the center of his forehead, a knot behind his ear, and a headache, but no other complaints were noted.  A record dated August 18, 1981 indicates that the Veteran noted "to the best of knowledge I am in perfect health" and lists other complaints but makes no mention of hip pain.  A November 3, 1982 examination indicates that the Veteran was in "good health."  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his current right hip condition was due to an in-service injury are inconsistent with the other evidence and, therefore, are not credible.  Consequently, the Board finds such statements lack credibility as they are inconsistent with the other evidence of record and, therefore, affords minimal probative weight to his contentions.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, after an extensive review of the Veteran's service records, VA medical records, and lay statements, the Board concludes that the preponderance of evidence is against a finding that the nexus and in-service elements have been met with regard to the hip claim.  

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a right hip condition.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence.  Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence has been submitted to reopen the Veteran's claim for service connection for a left shoulder condition.

New and material evidence has been submitted to reopen the Veteran's claim for service connection for DDD of the cervical spine.

New and material evidence has been submitted to reopen the Veteran's claim for service connection for DJD of the lumbar spine.

New and material evidence has been submitted to reopen the Veteran's claim for service connection for a bilateral knee condition.

Service connection for a left shoulder condition.

Service connection for DDD of the cervical spine.

Service connection for DJD of the lumbar spine.

Service connection for a bilateral knee condition.

Service connection for a right hip condition.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


